Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to amendment filed on 5/21/2021.
Claims 1-8 remain pending.


Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites the limitation of “ authenticating the credentials provided to host-agent via Resource Manager as part of a private cloud stack. ”  where a period following “a private cloud stack” appears in the middle of claim 1.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: claim 2 recites the limitation of “hundreds or thousands of host” Since there are multiple hosts, “host” appears to be a typo.

Claim 1 contains abbreviation IP, API; claim 4 contains limitation UI;  claim 5 contains limitation API; claim 6 contains limitation UI; claim 7 contains limitation PCSS and UI; claim 8 contains limitation UI.  Abbreviations need to be explicitly defined in the claims as one abreaction may match multiple defined meanings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected for reasons below and dependent claims of rejected claims inherit limitation and deficiency from corresponding parent claims and are rejected for similar reasons.

Claim 1 recites the limitation "the credentials" in “authenticating the credentials provided to host-agent via Resource Manager as part of a private cloud stack”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation of “the user-provided credential or certificates” in  “connecting to a Resource Manager using the user-provided: credential or certificates;” 
There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation of “the hosts” and “the host” in “ communicating configuration information about the hosts such as IP addresses, ethernet devices, storage information, operating system version about the host;”
There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation of “the identify”, “the connected host-agent”, “the usage”, and “the host“ in “Configuring the identity of the connected host-agent as a legitimate host and confirming the usage of the host for further communication,”


Claim 1 recites the limitation of in “the permanent credentials” and “the form” in “ negotiating the permanent credentials in the form of certificates;” 
There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation of “the dynamic template parameters” in “the dynamic template parameters from a Resource Manager;”
There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation of “the underlying configuration”, “the configuration drift”, and “the well known desired configuration” in ”self healing of the underlying configuration, if the configuration drift occurs the system can readily move it back to the well known desired configuration; “
There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation of “the corresponding configuration” in “configuring said binaries with the corresponding configuration ”
There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation of “the corresponding configuration” in “configuring said binaries with the corresponding configuration ”
There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation of “the ‘services’” and “said roles” in  “running the ‘services’ associated with said roles via Host agent; installing and configuring monitoring binaries; “
There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation of “the health statuses”, “the different roles/services” and “host agent” in “sending the health statuses of the different roles/services installed by the host  agent upon successful installation and configuration of the desired roles and configurations”
There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation of “said private cloud” in “serving virtual machine provisioning and management in said private cloud ” where private cloud is different from private cloud stack.
There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation of “the host agent statues and configuration”, “the API” in ”“Sending the host agent statuses and configuration to said resource manager to mark the installation of the desired role complete and notifying the API.”
There is insufficient antecedent basis for this limitation in the claim.


There is insufficient antecedent basis for this limitation in the claim.


Claim 2 recites the limitation of “the configuration data” “information that can be derived from the configuration data provided by the host agent status and configuration statuses.”
There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation of “the public cloud” in  “activating each private cloud stack’s control plane services in the public cloud;” Though there is prior mentioning of “a public cloud application”, there is no prior mentioning of a public cloud.
There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation of “installed private cloud stacks”, “the software packages”, “the available APIs”, “the public cloud services”, and “the public cloud”.
There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation of “the account manager”
There is insufficient antecedent basis for this limitation in the claim.


There is insufficient antecedent basis for this limitation in the claim.

Due the extensive issues identified above, it is not possible to ascertain the scope the claims.  Therefore, no reasonable prior art can be provided.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199